Citation Nr: 1201461	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits based upon service connection for the cause of the Veteran's death.

2.  Entitlement to non-service connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from January 10, 1956 to March 2, 1956.  He died in August 2008.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.                   

In August 2011, the appellant testified before the undersigned Veterans Law Judge at a hearing at the Central Office in Washington, D.C.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in August 2008.  The certificate of death lists the cause of death as renal failure, due to (or as a consequence of) lung cancer, due to (or as a consequence of) dementia, due to (or as a consequence of) diabetes mellitus.  

2.  At the time of the Veteran's death, service connection was not in effect for any disease or disability.

3.  No competent medical evidence has been submitted or identified to demonstrate that the Veteran's fatal renal failure, lung cancer, dementia, and/or diabetes mellitus were/was related to his military service.

4.  The Veteran did not serve during a wartime period.

5.  The Veteran did not have any pending claims for service connection at the time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  
 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2011).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, in regard to the claims for accrued benefits and non-service connected pension benefits, under the circumstances presented, it is not the factual evidence that is dispositive, but rather the application of the law and regulations to the undisputed facts.  In such a case, the VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement to recognition as surviving spouse for purposes of reinstatement of death pension benefits, neither the duty to assist or the duty to notify provisions of VCAA are implicated when question is limited to interpretation and application of a statute).

With respect to the claim for service connection for the cause of the Veteran's death, the enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2009 letter sent to the appellant by the RO adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The United States Court of Appeals for Veterans' Claims (Court) recently determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the appellant that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Hupp requirements, the first two of the three elements are not applicable as service connection was not in effect for any disease or disability during the Veteran's lifetime.  With respect to the third element, as noted above, the appellant received notice of the evidence needed to substantiate her claim.  Thus, the third and final element of Hupp is satisfied.

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  The Board recognizes that written notice was provided in October 2009, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a February 2010 statement of the case and, as such, the appellant has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA.

Duty to Assist

With respect to the duty to assist, the Board also finds that all necessary assistance has been provided to the appellant regarding the issue adjudicated in this decision. There is no indication in the record that any additional evidence relevant to the appellant's cause of death claim is available and not part of the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As explained in more detail below, there is no competent medical evidence of record which indicates that the Veteran's fatal renal failure, lung cancer, dementia, and/or diabetes mellitus were/was related to his military service.  Under these circumstances, VA is not required to obtain an opinion regarding whether the Veteran's death was attributable to service.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the appellant, and thus, no additional assistance or notification was required.  The appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.




II.  Entitlement to Service Connection for Cause of Death

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2011); see also 38 U.S.C.A. § 1101(3) (West 2002); 38 C.F.R. § 3.309(a) (2011) (listing applicable chronic diseases, including malignant tumors, nephritis, and diabetes mellitus).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).



In this case, the appellant maintains that service connection for the cause of the Veteran's death is warranted.  

During his lifetime, the Veteran was not service-connected for any disabilities.  The cause of the Veteran's death was renal failure, due to (or as a consequence of) lung cancer, due to (or as a consequence of) dementia, due to (or as a consequence of) diabetes mellitus.  There is no evidence of record showing that the Veteran's renal failure, lung cancer, and/or diabetes mellitus were/was manifested during service or within one year of separation from service.  The Veteran's service treatment records are negative for any complaints or findings of renal failure, lung cancer, and/or diabetes mellitus.  The records are also negative for any complaints or findings of dementia.  The Board further notes that in February 1956 examination, the Veteran underwent an HCUS (discharge under honorable conditions unsuitable ) examination.  At that time, his lungs and chest, and genitourinary system were clinically evaluated as "normal."  In addition, the Veteran was clinically evaluated as "normal" for psychiatric purposes.  Moreover, the first evidence of a diagnosis of any of the Veteran's fatal disorders (renal failure, lung cancer, dementia, and diabetes mellitus) is not until it was noted in his death certificate in August 2008, over 52 years after the Veteran's discharge.  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application in this case.

The appellant was provided notice of the requirements to establish service connection for cause of death, as discussed above.  She has not provided any medical evidence pertaining to any post-service medical treatment.  Therefore, the record contains no clinical opinions that etiologically relate the Veteran's renal failure, lung cancer, dementia, and/or diabetes mellitus to any incident of the Veteran's service.  In fact, the appellant herself has not specifically asserted that any of the Veteran's fatal disabilities were related to his period of active service.   

The evidence does not establish service connection for the principal cause of death. Additionally, because the lay and medical evidence of record fails to establish that the Veteran's renal failure, lung cancer, and/or diabetes mellitus manifested within one year of his discharge from service, the Board finds that there is no basis for a grant of presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

In light of the above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Death Pension

The appellant asserts that she should be awarded non-service connected death pension benefits based on the Veteran's service.

An unmarried child of a veteran is entitled to received non-service connected death pension benefits if the veteran had qualifying service under 38 U.S.C.A. § 1521(j). A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).

The Veteran had active military service from January 10, 1956 to March 2, 1956. Thus, the evidence shows, and it is not disputed, that the Veteran's period of service was not during a period of war.  See 38 U.S.C.A. § 101(9) and (29); 38 C.F.R. § 3.2 (listing periods of war, with the Korean conflict ending on January 31, 1955, and the next period of war, that of the Vietnam era, beginning on February 28, 1961 for veterans who served in the Republic of Vietnam and for the period beginning on August 5, 1964 in all other cases).

Since the Veteran did not serve during a period of war, there is no legal basis upon which the threshold statutory requirements for eligibility for nonservice-connected pension benefits may be met.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314. Accordingly, the Veteran's surviving daughter is not eligible for the requested benefit because the Veteran did not serve during a wartime period.  

As the Veteran's service does not confer eligibility for non-service connected death pension benefits, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


IV.  Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of the veteran's death, and are due or unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

For a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

There is no basis for an accrued benefits claim unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this case, there was no pending claim at the time of the Veteran's death.  Thus, the appellant is not entitled to accrued benefits.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 426.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non-service connected death pension benefits is denied.

Entitlement to accrued benefits is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


